Citation Nr: 0018760	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  94-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized active service from October 1944 
to June 1946.  He died in December 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to the appellant's claims on appeal, the record 
reflects that a claim for recognition as the surviving spouse 
for VA purposes was also filed by the veteran's spouse from 
his original marriage in 1937.  The Board further notes that 
following the issuance of a statement of the case with 
respect to this claim, the claim was withdrawn by way of 
correspondence from this claimant to the regional office 
(RO), dated in July 1997.

In a Board decision in December 1997, the Board determined 
that the evidence of record did not support the recognition 
of the appellant as the veteran's surviving spouse for VA 
purposes, and that the claim of entitlement to service 
connection for the cause of death must therefore be 
dismissed.  At that time, the Board made specific findings 
that the veteran was married to A. V. in 1937 and that the 
marriage was never formally terminated; that the veteran and 
appellant cohabitated from approximately 1970 until the 
veteran's death in 1992: that although the appellant and the 
veteran were allegedly ceremonially married in 1988, the VA 
notified the veteran in 1987 that such a ceremonial marriage 
would be null and void since the prior marriage had never 
been formally terminated; and that the appellant was aware 
that the veteran was married when she began cohabitating with 
him in 1970, and that therefore that relationship described 
as a common law marriage, did not constitute a deemed valid 
marriage.

The Board went on to find that the appellant had not 
established that she had basic eligibility for VA death 
benefits by virtue of status as a surviving spouse, and that 
accordingly she had not achieved claimant status, and that 
since the appellant had not achieved claimant status, there 
was no issue in controversy as to her claim for entitlement 
to service connection for the death of the veteran.

The appellant thereafter timely appealed the December 23, 
1997 Board determination to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  The Court, in an Order of May 28, 1999, vacated 
the Board's December 1997 decision, and in so doing, remanded 
the case to the Board for action pursuant to a May 26, 1999 
Joint Motion for Remand.

The Board further notes that a representative of the 
Secretary agreed to the Joint Motion for Remand noted above, 
and that the Joint Motion initially observed that "[i]n its 
decision, the BVA first analyzed whether the marriage would 
be valid pursuant to Article 83 of the Philippine Code."  
The parties to the Joint Motion go on to indicate that the 
"BVA relied primarily on the field investigations in 
determining whether Appellant's marriage to the veteran 
constituted a valid marriage under Article 83."  

After then identifying certain evidence of record which will 
be addressed more fully below, the Joint Motion indicated 
that based "[u]pon these factual determinations, the BVA 
determined that the marriage was not valid because the first 
wife was not presumed dead and the veteran or Appellant had 
no news that the first wife was dead," and that "BVA also 
analyzed whether the Appellant's marriage could be deemed 
valid pursuant to 38 C.F.R. § 3.52(b)."  

In its Basis for Remand, the Joint Motion then noted that the 
parties thereto agreed that a remand was required "because 
the BVA failed to articulate adequate reasons or bases for 
its findings and conclusions."  More specifically, the Joint 
Motion concluded as follows:

In this case, the BVA failed to provide adequate 
reasons or bases in its findings that the Appellant 
did not qualify as a surviving spouse.  Article 83 
of the Philippine Code requires that for seven 
years the first spouse be absent and the present 
spouse not have news of the absentee being alive or 
that if the present spouse marries when the absent 
spouse is gone less than seven years that he in 
fact presumes the absent spouse to be dead.  
Dedicatoria, 8 Vet. App. 443 (1995).  Appellant and 
the veteran were married in 1988 and therefore the 
critical evidence concerns what the veteran knew 
concerning the existence of the first wife between 
1981 and 1988.  

The BVA improperly applied Article 83 of the 
Philippine Code to the evidence of records in this 
case.  The BVA considered that the record contains 
no evidence of the first wife's being dead from 
1981 to 1988.  It concluded that neither the 
"appellant or the veteran would have been 
justified in presuming that A. V. [the first wife] 
had died sometime between 1970 and their marriage 
in [August] 1988" because the record contained no 
news of the first wife's death. (R. 13).  However, 
the Board failed to consider that Philippine law 
does not require the present spouse have no news of 
the absentee's death.  Rather, the Philippine code 
requires that the present spouse have no news that 
the absent spouse is alive.  The lack of news that 
the absent spouse is alive creates a presumption of 
(sic) that the spouse is dead.  In other words, 
Appellant and the veteran were not required to have 
information to indicate that the first wife died.  
But they were required to have no news of her life 
and therefore, they then could assume that the 
first wife was dead.

In deciding whether the veteran did not have news 
that the first wife was alive, the BVA did not 
adequately consider the veteran's 1987 affidavit.  
The BVA should review the affidavit that shows that 
the veteran did in fact search for his first wife, 
but believed her to be dead since he had not been 
able to find her.

The BVA also improperly imputed knowledge of the 
first wife's existence to Appellant in August 1988.  
The BVA concluded, "it is fair to assume that 
appellant had knowledge of the existence of the 
veteran's wife" through the veteran's daughter, 
for whom she served as a maid from 1965 to 1969.  
(R. 12, emphasis added).  The BVA should consider 
that what Appellant knew in 1969 concerning the 
first wife's existence carries little relevance to 
what Appellant knew from 1981 to 1988.  More 
importantly, the BVA did not address Appellant's 
statement in her deposition in which she told the 
examiner that she and the veteran had waited for 
eighteen years because they were awaiting news.  
Significantly, the BVA should consider that she 
affirmed that they had no news of the existence of 
the first wife from relatives between 1970 and 
1988.  (R. 143).

The BVA also analyzed whether Appellant was aware 
of any legal impediment to the marriage at the time 
of the marriage.  (R. 13).  The parties agree that 
the BVA did not address all of the relevant 
evidence in evaluating Appellant's state of mind at 
the time the marriage was contracted.  The BVA 
should consider Appellant's deposition that she did 
not know if the first wife was alive and that the 
veteran's daughter had no objection to the marriage 
in 1988.

As a result of the above findings, the Joint Motion requested 
that the Court vacate the Board's decision of December 1997, 
and remand the issues on appeal to the Board for development 
and readjudication consistent with the contents of the Joint 
Motion, applicable statutory and regulatory provisions, and 
Court decisions.

The Board would like to emphasize that at no time in its 
decision of December 1997 did the Board concede the validity 
of the marriage in August 1988 under 38 C.F.R. § 3.205(b), 
and that this determination was the driving force behind the 
Board's decision of December 1997.  It remains a critical 
part of the basis for the remand set forth below.  By 
remanding this matter for further development, the Board in 
no way concedes that the Board's December 1997 decision was 
incapable of being understood or did not permit meaningful 
judicial review.

Finally, the Board notes that in a separate decision, the 
Board has denied without prejudice the appellant's motion for 
clear and unmistakable evidence (CUE) as to the Board 
decision of December 1997, on the grounds that the 
appellant's service representative properly withdrew the 
appellant's CUE motion under the applicable regulations.


REMAND

With respect to the observations contained within the Joint 
Motion, the Joint Motion has primarily taken issue with what 
it perceives was an inadequate explanation by the Board as to 
why the evidence of record is against a finding that the 
appellant's August 1988 marriage was valid under Article 83 
of the Philippine Code.  As was noted by the Board at the 
time of its previous decision and in the Joint Motion, 
Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
spouse had been absent for seven consecutive years at the 
time of the second marriage without the spouse present having 
news of the absentee being alive, or if the absentee, though 
he has been absent for less than seven years, is generally 
considered as dead and believed to be so by the spouse 
present at the time of contracting such subsequent marriage, 
or if the absentee is presumed dead.  The marriage so 
contracted shall be valid in any of the three cases until 
declared null and void by a competent court."  Badua v. 
Brown, 5 Vet. App. 472 (1993). 

In support of its findings that the Board's decision was 
inadequate in this regard, the Joint Motion discussed certain 
evidence gathered from various field investigations conducted 
by the RO, which included depositions of appellant and the 
veteran's first wife, and statements from the daughter from 
the first marriage and the first wife's sister.  It was noted 
that the appellant affirmed that she met the veteran while 
working as the housemaid for his daughter from the first 
marriage.  Appellant also stated that while she knew of his 
first marriage, his first wife never visited the daughter 
during her employment from 1965 until 1969, and further 
stated that when she married in August 1988, his daughter was 
aware of the marriage and had no objection to it.  Appellant 
was noted to have further explained that the reason the 
veteran and she waited for eighteen years to be married was 
that they were awaiting news of the first wife.  The Board 
was requested to consider that appellant affirmed that they 
had no news of the existence of the first wife from any 
relatives between 1970 and 1988.

Other evidence noted by the Joint Motion was the deposition 
testimony of the first wife, wherein she indicated that she 
never met the appellant, and that she left the veteran in 
1959, saw him at a party for their daughter, and remarried in 
1966.  The daughter confirmed that her mother and father had 
seen each other in 1964 and that when her father died, she 
told her mother about his death.  The sister of the first 
wife was noted to have confirmed that the first wife had left 
the veteran in 1959, the veteran had searched for his first 
wife, and that the veteran and the first wife had seen each 
other at the daughter's graduation and at a party in 1964.  
Finally, the Joint Motion advised the Board that it had not 
adequately considered the affidavit of the veteran from 1987, 
wherein the veteran stated that he did, in fact, search for 
his first wife, but believed her to be dead since he had not 
been able to find her.

In considering the above-noted evidence, the Board once again 
does so in the context of the governing law of the 
Philippines in addition the applicable statutory and 
regulatory provisions.  The Board also takes note of the fact 
that even though the evidence is obviously insufficient to 
establish that the first wife was deceased at the time of the 
veteran's second marriage in August 1988, as previously 
noted, Philippine law provides a presumption of death which, 
if applicable in this case, can by law fill the evidentiary 
gap so that the veteran's first marriage can be found to have 
been terminated by death.  As noted by the Court in the case 
of Brillo v. Brown, 7 Vet. App. 102 (1995), in addition to 
the presumption of death under Philippine law, there is a 
presumption of death under VA law.  Before an individual may 
be presumed dead under VA law for the purposes of VA 
benefits, a diligent search must be made to determine the 
individual's existence.  38 U.S.C.A. § 108 (West 1991).  The 
Court in Brillo declined to resolve the question of which 
presumption should be applied when determining the validity 
of a second marriage.  The Board interprets the Court's 
holding in Brillo to mean that in an appropriate case, the 
Board may decline to apply the presumption of death under 
Philippine law due to the lack of evidence of a diligent 
search to determine the individual's existence mandated in 
the law governing VA benefits.

With respect to the instant case, the Board finds that 
further evidentiary development is needed to determine 
whether a diligent search was made by either the veteran or 
the appellant during the period of 1970 to 1988, and more 
importantly, from 1981 to 1988.  This is especially necessary 
in light of the fact that although the Joint Motion 
repeatedly emphasizes that appellant and the veteran waited 
for eighteen years to be married because they were awaiting 
"news" of the first wife, that appellant affirmed that they 
had no "news" of the existence of the first wife from any 
relatives between 1970 and 1988, and that the veteran did, in 
fact, search for his first wife, but believed her to be dead 
since he had not been able to find her, there is no evidence 
as to the nature or extent of the search conducted during the 
relevant time period by either the appellant or the veteran.  

Moreover, the Board is concerned that at the time of the 
veteran's death in 1992, the veteran's daughter apparently 
had no difficulty in locating her mother (first wife) to 
advise her of the veteran's death, and while the investigator 
noted that it took sometime before the veteran's first wife 
was located "since she was unknown in the community," he 
was ultimately able to locate her and obtain her statement in 
1997.

Consequently, based on all of the above, the Board finds that 
remand is now necessary in order to carry out the directives 
of the Joint Motion and to ascertain whether there was a 
search, and if so whether the search was diligent, for the 
veteran's first wife during the period of 1970 to 1988, and 
particularly between 1981 and 1988.

While the Board notes that the Joint Motion also asserts that 
the Board did not address all of the evidence in evaluating 
Appellant's state of mind at the time the marriage with 
respect to its finding that the appellant was aware of a 
legal impediment to the marriage at the time of the August 
1988, the Board finds that no additional development is 
necessary as to this issue. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the appellant 
and request that she furnish any and all 
evidence in her possession demonstrating 
the active efforts made by appellant, the 
veteran, or anyone under their direction 
to determine the existence of the 
veteran's first wife during the period of 
1970 to 1988.  The RO is further 
requested to make an additional effort to 
contact the daughter and sister of the 
veteran's first wife to determine whether 
they have any knowledge as to any active 
efforts made by the appellant, the 
veteran, or anyone under their direction 
to determine the existence of the 
veteran's first wife during the period of 
1970 to 1988.  

3.  Thereafter, the RO should take 
appropriate action to request any 
supporting evidence from alternative 
sources identified by the appellant.  The 
Board must emphasize that the ability of 
the VA to assist in this matter is 
directly dependent upon the actions of 
the appellant in providing evidence or in 
identifying specifically where such 
alternative or collateral evidence may be 
obtained.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to recognition as the 
surviving spouse of the veteran for VA 
purposes and entitlement to service 
connection for cause of the veteran's 
death, including consideration of whether 
the evidence demonstrates a diligent 
search on the part of the appellant, the 
veteran, or someone on their behalf to 
determine the existence of the veteran's 
first wife during the period of 1970 to 
1988, and particularly between 1981 and 
1988.  

5.  Thereafter, the RO should again 
review the record.  The RO's attention is 
respectfully invited to the discussion of 
Brillo, supra.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


